Citation Nr: 0615442	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, rated as 20 percent disabling 
from September 26, 2003, and 10 percent disabling prior to 
that date.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to January 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Throughout the period of this claim, the veteran's 
service-connected low back disability has been manifested by 
guarding severe enough to result in an abnormal gait and by 
limitation of motion that most nearly approximates moderate.

2.  The low back disability is not productive of 
incapacitating episodes; muscle spasm on extreme forward 
bending; loss of lateral spine motion, unilateral, in a 
standing position; intervertebral disc syndrome or any 
neurological symptoms; or limitation of forward flexion to 30 
degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for lumbosacral 
strain with degenerative disc disease during the period of 
this claim prior to September 26, 2003, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5292 (2003).

2.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in April 2003, prior to its initial adjudication of 
the claim.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that an 
increased rating is warranted for the period of the claim 
prior to September 26, 2003.  Prior to implementing the 
Board's grant of an increased rating, the RO will have the 
opportunity to provide the veteran with notice concerning the 
effective date element of the claim.  

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Under the criteria effective September 26, 2003, lumbosacral 
strain is to be evaluated under the general rating formula 
for rating diseases and injuries of the spine (outlined 
below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2005).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (2005).


Analysis

As a preliminary matter, the Board notes that the veteran has 
not alleged and the record does not show that he has 
experienced any incapacitating episodes requiring bedrest 
prescribed by a physician.  Therefore, he is not entitled to 
an increased rating under Diagnostic Code 5293 (2003) or 5243 
(2005).

Private medical records show that the veteran was seen on a 
few occasions complaining of back pain.  These records do not 
provide the detailed information required for rating purposes 
but do indicate that motion of his spine was full.  A private 
MRI of the lumbosacral spine in January 2002 disclosed 
degenerative disc changes.

VA outpatient records also document the veteran's complaints 
of back pain and show that he received treatment at the pain 
clinic.  These records also fail to provide the detailed 
information required for rating purposes.

In response to his claim for an increased rating, the veteran 
was afforded a VA fee-basis examination in April 2003.  This 
examination disclosed that the veteran's posture and gait 
were guarded and there was decreased thoracic kyphosis and 
lumbar lordosis.  There was no appreciable muscle spasm but 
the veteran did complain of tenderness to palpation.  
Straight leg raising was negative and there was no evidence 
of radiculopathy.  Range of motion testing disclosed forward 
to 65 degrees with pain, right lateral flexion to 25 degrees 
with pain, left lateral flexion to 30 degrees with pain, 
rotation in both directions to 30 degrees, and extension to 
20 degrees.  There was no further limitation of motion due to 
fatigue, weakness, incoordination, or lack of endurance.  The 
veteran described daily flare-ups lasting approximately 10 to 
15 minutes.  Contemporaneous X-rays showed a normal lumbar 
spine with well preserved disc spaces.  

The RO granted an increased evaluation of 20 percent under 
the criteria which became effective September 26, 2003, based 
on the finding on the April 2003 VA examination of guarding 
severe enough to cause an abnormal gait.  In the Board's 
opinion, the findings on the VA examination also establish 
that the low back disability is productive of limitation of 
motion that more nearly approximates moderate than slight.  
Therefore, for the period of this claim prior to September 
26, 2003, the disability warrants a 20 percent evaluation 
under Diagnostic Code 5292.  

With respect to whether a rating in excess of 20 percent is 
warranted under the former or current criteria, the Board 
notes that although the veteran has been found to have 
degenerative disc disease, there is no objective evidence of 
intervertebral disc syndrome or any neurological impairment 
due to the disability.  In addition, it is clear from the 
medical evidence that forward flexion of the veteran's 
thoracolumbar spine is not limited to 30 degrees or less and 
that he does not have more than moderate limitation of motion 
of the lumbar spine, even when all pertinent disability 
factors are considered.  In addition, the medical evidence 
does not show the presence of muscle spasm on extreme forward 
bending or loss of lateral spine motion, unilateral, in a 
standing position.  Therefore, the disability would not even 
warrant a 20 percent evaluation under the former criteria for 
evaluating lumbosacral strain.  

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent, but 
has found none.  The Board has also considered the doctrine 
of reasonable doubt but has determined that it is not 
applicable to the claim for an evaluation in excess of 20 
percent because the preponderance of the evidence is against 
the claim.

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by a 20 
percent evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


							(CONTINUED ON NEXT PAGE)
	


ORDER

Entitlement to a 20 percent rating for lumbosacral strain 
with degenerative disc disease during the period of this 
claim prior to September 26, 2003, is granted, subject to the 
criteria applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


